Response to Amendment
This Office action is in response to the amendments to the specification and the amendments to the claims filed on 12/20/2021. The amendments were received and have been entered.  Claims 1-3 and 11-13 have been amended. Claims 1-20 remain present in this application.  The objection of the drawing is withdrawn in view of the amendments. The objections of the specification are withdrawn in view of the amendments. The rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendments.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record. 
Claimed invention teaches “a flexible display panel has a transparent filling layer formed on the third insulating layer and contacting to the substrate through a first through-hole; and a source/drain formed on the transparent filling layer, and connected to an active terminal of the active layer through a second through-hole, and connected to the first metal terminal of the first metal layer through a third through-hole, and connected to a second metal terminal of the second metal layer through a fourth through-hole. None of prior art of record fail to teach claimed limitation “wherein a diameter of the second through-hole is greater than a diameter of the third through-hole and a diameter of the fourth through-hole, and a distance between the second through-hole and the first through-hole is greater than a predetermined distance.” Claimed structures in combination with the claimed limitation of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: January 17, 2022